DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 27, 2020 has been entered.

Examiner’s Note
	The Examiner acknowledges the amendment of claims 1, 9, & 19, as well as the cancellation of claims 3, 11, 16, & 18. Claims 1 – 2, 4 – 10, 12 – 15, 17, 19 – 20 are examined herein.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 2, 4 – 10, 12 – 15, 17, & 19 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regard to claim 1, Applicant’s specification teaches the transparent layer has a Martens Hardness of 31 N/mm2 or less and 11 N/mm2 or more (see specification, paragraph [0037]). Applicant’s claimed range of “31 N/mm2 or less” includes the range of less than 11 N/mm2, which is not properly supported by Applicant’s originally filed specification. As such, Applicant’s specification does not Applicant’s claimed range a transparent layer having a Martens Hardness of less than 11 N/mm2.
Claims 2, 4 – 10, 12 – 15, 17, & 19 – 20 are dependent on claim 1 and therefore also rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  1 – 2, 4 – 10, 12 – 15, 17, & 19 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1, Applicant claims “the transparent resin layer having a Martens hardness of elastic recovery of 31 N/mm2 or less.” There is no such thing as “Martens hardness of elastic recovery.” Applicant’s specification teaches the transparent layer has a Martens hardness of 31 N/mm2 or less and an elastic recovery of 50% or more (see paragraphs [0037], [0040], Table 1, & claim 9). Therefore, the Examiner has assumed Applicant’s reference to the elastic recovery of the transparent layer in claim 1 is a typographical error. Correction is requested.
Claims 2, 4 – 10, 12 – 15, 17, & 19 – 20 are dependent on claim 1 and therefore also rejected.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 – 2, 4 – 10, 12 – 15, 17, & 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wakamatsu et al. (EP 2316643 A1, filed with IDS of 12/03/2019).
claim 1, Wakamatsu et al. teach a decorative sheet for an interior building material, such as flooring (paragraph [0002]).  The sheet (1) is formed of a thermoplastic base material (22), a transparent thermoplastic layer (21), and an actinic energy ray curing type resin  coating (3) (Applicant’s “surface protecting layer”) (paragraph [0015]). 
Wakamatsu et al. teach the particle size of 1 – 30 µm (paragraph [0031]). Additionally, the surface-protecting layer thickness is 1 – 30 µm, as shown in the table below.

    PNG
    media_image1.png
    451
    517
    media_image1.png
    Greyscale


The table below is a comparison between the Applicant’s surface-protecting layer and the curing resin coating taught by and Wakamatsu et al.


Applicant’s
Surface-protecting layer
Wakamatsu et al.
Cured Resin Coating

Ionizing radiation-curable resin (electron beam curable resin) (P046): urethane acrylate (P0050) (claims 1 & 7):
70 parts difunctional urethane-acrylate resin & 30 parts hexafunctional urethane-acrylate resin;
0.5 – 30 parts by mass Hydrophobic silica filler (claims 3 & 6) having a particle diameter of 1 – 10 µm (claim 3 – 6 & 11 – 14)
photopolymerization initiator (P56 – 57);

Ionizing radiation-curable resin:
Examples: 65 & 80 parts by weight difunctional urethane acrylate oligomer, 20 & 35 parts by weight hexafunctional urethane acrylate oligomer, 8 & 20 parts by weight silica treated with silicone oil (hydrophobically modified) with diameters 6 µm & 12 µm (paragraphs [0077] – [0083]).
Photo polymerization initiator (paragraph [0034])
Layer/Coating thickness
Thickness: 10 µm or more (claim 8 & 17 – 18)
1 – 30 µm (paragraph [0044]) 
Method of Manufacturing
Ionizing radiation: visible rays, UV rays, X-rays, electron beams, ionic lines (P51) (claims 7 & 15 – 16).
Irradiating with actinic energy such as an electron beam, UV ray (paragraph [0036])


Considering Wakamatsu et al. disclose a first inventive example of the cured coating comprising 80 parts by weight difunctional urethane-acrylate, 20 parts by weight hexafunctional urethane-acrylate, and 8 parts by weight hydrophobic silica and a fourth inventive example of the cured coating comprising 65 parts by weight difunctional urethane-acrylate, 20 parts by weight hexafunctional urethane-acrylate, and 8 parts by weight of hydrophobic silica, it would have been obvious to one of ordinary skill in the art to use any amount of each component in between these inventive examples taught by the reference.  As such, it would have been obvious to one of ordinary skill in the art to use 65 – 80 parts by weight difunctional urethane-acrylate, 20 – 35 parts by weight hexafunctional urethane-acrylate, and 8 – 20 parts by weight hydrophobic silica.  
Given that the cured resin layer taught by Wakamatsu et al., as discussed above, can have the same composition and surface treatment as Applicant’s surface-protective layer, the teachings of Wakamatsu et al. would encompass surface protective layers having the same properties as in the present case including a surface free energy of 37 – 30 mJ/m2, a Martens hardness of 70 N/mm2 or more, and the coefficient of slip resistance of 0.3 or more and less than 0.4.

Transparent Layer
Applicant
Wakamatsu et al.
composition
Examples 1 – 6: random polypropylene
Random polypropylene (paragraph [0047])
thickness
Thickness: 20 – 200 µm (paragraph [0036])
Thickness: 5 – 300 µm (paragraph [0050])


Therefore, the teachings of Wakamatsu would encompass thermoplastic layers with the same properties as in the present case including a Martens hardness of 31 N/mm2.
It has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure.  In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977).

With regard to claim 2, as discussed above for claim 1, given that the cured resin layer taught by Wakamatsu et al., as discussed above, can have the same composition and surface treatment as Applicant’s surface-protective layer, the teachings of Wakamatsu et al. would encompass surface protective layers having the same properties, such as a coefficient of slip resistance of 0.3 or more and less than 0.4.
With regard to claims 5 & 12, as shown in the table above, Wakamatsu et al. teach embodiments in which the hydrophobically modified silica particles (“hydrophobic inorganic filler”) content is 8 parts by weight and 20 parts by weight based on 100 parts by mass of resins that constitute the layer (paragraphs [0077] – [0083]).
With regard to claims 6 & 13 – 14, as shown in the table above, Wakamatsu et al. teach the hydrophobic inorganic filler is hydrophobic silica (paragraphs [0077] – [0083]).
With regard to claims 7 & 15, as shown in the table above, Wakamatsu et al. teach the cured resin coating (“surface protecting layer”) is cured by irradiating with 
With regard to claims 8 & 17, as shown in the table above, Wakamatsu et al. teach the cured resin coating (“surface protecting layer”) has a thickness of 1 – 30 µm (paragraph [0044]), which overlaps with Applicant’s claimed range of 10 µm or more. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
With regard to claims 9 & 19, as discussed above, the teachings of Wakamatsu would encompass a thermoplastic layer (“transparent layer”) composed of the same material and thickness as taught by Applicant’s transparent layer. Therefore, the thermoplastic layers taught by Wakamatsu would have the same properties as claimed by Applicant, including an elastic recovery of 50% or more.
With regard to claims 10 & 20, Wakamatsu et al. teach the decorative sheet as shown in Fig. 2 above is adhered to an adherend (11) via an adhesive layer (10) (paragraph [0011]), wherein the entire structure shown in Fig. 3 below is a decorative plate:  

    PNG
    media_image2.png
    556
    518
    media_image2.png
    Greyscale


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wakamatsu et al., as applied to claim 1 above, and further in view of Ilzuka et al. (US 2007/0231583 A1).
Wakamatsu et al. teach embodiments in which the average particle size (diameter) of the hydrophobic silica (filler) of 6 µm and 12 µm (paragraphs [0077] – [0083]), but do not teach the diameter mode.
Ilzuka et al. teach a multi-layered shape sheet for decorative materials, such as flooring (paragraph [0320]). A matted primer (15) layer and the surface shaping layer (5) (Applicant’s “surface protecting layer”) contains silica having a controlled particle size within the range of 1 – 10 µm, more preferably 1 – 5 µm, for providing a matting effect (paragraphs [0234] – [0235]).

    PNG
    media_image3.png
    197
    411
    media_image3.png
    Greyscale

Therefore, based on the teachings of Ilzuka et al. , it would have been obvious to one of ordinary skill in the art prior to the effective filing date for all silica filler particles taught by Wakamatsu et al. to be carefully controlled within the range of 1 – 10 um in order to achieve the desired matting effect on the surface of the decorative sheet used for flooring. Considering the size of all silica particles are carefully controlled to be within the range of 1 – 10 um, the mode diameter would also be within this range.

Response to Arguments
Applicant remarks, “Claims 9 and 18 are amended for formality” (Remarks, Pg. 5).
EXAMINER’S RESPONSE: The Examiner notes claims 9 & 19 have been amended. Claim 18 was previously cancelled by Applicant.

Applicant argues, “Claim 11 is canceled. Withdrawal of the 112 rejection is respectfully submitted” (Remarks, Pg. 5).
EXAMINER’S RESPONSE: In light of the cancellation of claim 11, the rejection of claim 11 under 35 U.S.C. 112(d) has been withdrawn. 

Applicant argues, “Wakamatsu nowhere discloses the Martens hardness of the transparent resin layer, and that the effects of the enhanced impact resistance and gouge resistance achieved based on satisfying the above feature of the instant application (paragraph [0042] and Table 1 of the present specification)” (Remarks, Pg. 5).
 “Specifically, Applicant submits that Table 1 of the instant application (US 2019/0077214 A1) substantiates the unexpected effect of the instant application as reflected in the amended Claim 1. For example, Table 1 shows that the decorative sheet of Example 7, which has a transparent resin layer with a Martens hardness (35.1 N/mm2) outside the claimed range was evaluated as ‘t’ in both impact resistance and gouge resistance, which is a result inferior to the results of Examples 1 to 6 and 8 – 10, 
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. The transparent layers of Applicant’s examples 1 – 6 having a Martens hardness of 31 N/mm2 or less were formed from random polypropylene resin and example 7 was formed from homopolypropylene resin.
Wakamatsu et al. teach preferred materials for the thermoplastic layer (“transparent layer”) include random polypropylene resins (paragraph [0047]) and formed of the same thickness, as shown in the second table of the rejection above. Therefore, the thermoplastic layer (“transparent layer” taught by Wakamatsu et al. would inherently have the same Martens hardness value as claimed by Applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552.  The examiner can normally be reached on M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        

/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781